                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

 DANNY HITE,                                 )
                                             )
               Plaintiff,                    )
                                             )
        v.                                   )     Case No. 2:19-cv-02072-CM

 BOARD OF COUNTY                             )
 COMMISSIONERS OF JOHNSON                    )
 COUNTY, KANSAS,                             )
                                             )
               Defendant.                    )
                                             )


                            AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

that certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending

this action and any appeals. The parties jointly request entry of this proposed Protective

Order to limit the disclosure, dissemination, and use of certain identified categories of

confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary to protect both the parties and other

persons from annoyance and embarrassment. Discovery in this case may seek private

information concerning both parties and nonparties, including but not limited to Plaintiff’s

medical records; confidential financial and tax information and other private documents
regarding Plaintiff’s income; confidential matters concerning Defendant’s trade secrets and

other proprietary and confidential business information; the personnel files of current or

former employees of Defendant; and nonpublic, confidential financial information of

Defendant. The privacy interests in such information substantially outweigh the public’s

right of access to these records. Good cause exists for the issuance of a protective order

because if the confidential information were known generally, such knowledge could lead

to embarrassment, humiliation, loss of status and reputation, loss of business and/or job

opportunities, and could potentially impact upon certain persons’ personal and/or work

relationships. Good cause further exists regarding Defendant’s financial, proprietary, and

business operations information, as that information is not generally known to the public,

and could, therefore, place Defendant at a competitive disadvantage.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint

request (ECF No. 11) and hereby enters the following Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter collectively

“documents”), are subject to this Order concerning Confidential Information as set forth

below. As there is a presumption in favor of open and public judicial proceedings in the




                                             2
federal courts, this Order will be strictly construed in favor of public disclosure and open

proceedings wherever possible.

       2.     Definition of Confidential Information.            As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of disclosing party or

nonparties.   For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

Plaintiff’s medical records; confidential financial and tax information and other private

documents regarding Plaintiff’s income; confidential matters concerning Defendant’s trade

secrets and other proprietary and confidential business information; the personnel files of

current or former employees of Defendant; and nonpublic, confidential financial

information of Defendant. Information or documents that are available to the public may

not be designated as Confidential Information.

       3.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the word “CONFIDENTIAL” (hereinafter “the

marking”) on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information.

                                             3
The marking will be applied prior to or at the time the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this Order.

Copies that are made of any designated documents must also bear the marking, except that

indices, electronic databases, or lists of documents that do not contain substantial portions

or images of the text of marked documents and do not otherwise disclose the substance of

the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby

certifies that the document contains Confidential Information as defined in this Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within five (5) days after discovery of the inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time period after

receipt of the deposition transcript. Such designation must be specific as to the portions of

the transcript and/or any exhibits to be protected.

       6.     Protection of Confidential Material.

       (a)    General Protections. Designated Confidential Information must be used or

disclosed solely for purposes of prosecuting or defending this lawsuit, including any

appeals arising from this lawsuit.

                                              4
       (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:

                      (1)     The parties to this litigation, including any
                              employees, agents, and representatives of the
                              parties;1

                      (2)     Counsel for the parties and employees and agents
                              of counsel;

                      (3)     The court and court personnel, including any
                              special master appointed by the court, and
                              members of the jury;

                      (4)     Court reporters, recorders, and videographers
                              engaged for depositions;

                      (5)     Any mediator appointed by the court or jointly
                              selected by the parties;

                      (6)     Any expert witness, outside consultant, or
                              investigator retained specifically in connection
                              with this litigation, but only after such persons
                              have completed the certification contained in
                              Attachment A, Acknowledgment and Agreement
                              to be Bound;

                      (7)     Any potential, anticipated, or actual fact witness
                              and his or her counsel, but only to the extent such
                              confidential documents or information will assist

       1
          If the confidential documents contain highly sensitive trade secrets or other highly
sensitive competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may move for the establishment of an
additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits disclosure of such
documents or information to that category or that limits disclosure only to specifically designated
in-house counsel or party representative(s) whose assistance is reasonably necessary to the conduct
of the litigation and who agree to be bound by the terms of the Order.

                                                5
                            the witness in recalling, relating, or explaining
                            facts or in testifying, and only after such persons
                            have completed the certification contained in
                            Attachment A;

                     (8)    The author or recipient of the document (not
                            including a person who received the document in
                            the course of the litigation);

                     (9)    Independent      providers    of        document
                            reproduction, electronic discovery,      or other
                            litigation services retained or         employed
                            specifically in connection with this    litigation;
                            and

                     (10)   Other persons only upon consent of the
                            producing party and on such conditions as the
                            parties may agree.

              (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order.

       7.     Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with

the court, that party must take appropriate action to insure that the document receives

proper protection from public disclosure including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate

(e.g., in relation to discovery and evidentiary motions), submitting the document solely for

in camera review; or (c) when the preceding measures are inadequate, seeking permission




                                             6
to file the document under seal by filing a motion for leave to file under seal in accordance

with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents. Pro

hac vice attorneys must obtain sealed documents from local counsel.

       8.     Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, the objecting party must meet and

confer in good faith to resolve the objection informally without judicial intervention. A

party that elects to challenge a confidentiality designation may file and serve a motion that

identifies the challenged material and sets forth in detail the basis for the challenge. The

burden of proving the necessity of a confidentiality designation remains with the party

asserting confidentiality. Until the court rules on the challenge, all parties must continue

to treat the materials as Confidential Information under the terms of this Order.

       9.     Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that anticipates that

another party may present Confidential Information at a hearing or trial must bring that

                                             7
issue to the attention of the court and the other parties without disclosing the Confidential

Information. The court may thereafter make such orders as are necessary to govern the use

of such documents or information at the hearing or trial.

       10.     Obligations on Conclusion of Litigation.

               (a)   Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion

of the litigation.

               (b)   Return of Confidential Documents. Upon request of the producing

party, all documents designated as containing Confidential Information, including copies

as defined above, must be returned to the party who previously produced the document or

destroyed.

               (c)   Retention    of   Work      Product.    Notwithstanding     the   above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or images

of designated documents. This work product will continue to be confidential under this

Order. An attorney may use his or her own work product in subsequent litigation provided

that its use does not disclose Confidential Information.

       11.     Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing



                                             8
concerning the subject matter. The Order must not, however, be modified until the parties

have been given notice and an opportunity to be heard on the proposed modification.

       12.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court

may rule on a specific document or issue.

       13.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       14.    Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order

will terminate on the final disposition of this case. But a party may file a motion to seek

leave to reopen the case to enforce the provisions of this Order.

       15.    Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product. Whether inadvertent or otherwise, disclosure or production

of any information or document that is subject to an objection on the basis of attorney-client

privilege or work-product protection, including, but not limited, to information or

documents that may be considered Confidential Information under the Protective Order,

will not be deemed to waive a party’s claim to its privileged or protected nature or estop

that party or the privilege holder from designating the information or document as

                                              9
attorney-client privileged or subject to the work product doctrine at a later date. Any party

receiving any such information or document must return it upon request to the producing

party. Upon receiving such a request as to specific information or documents, the receiving

party must return the information or documents to the producing party within five (5) days,

regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party

prior to such later designation will not be deemed a violation of the provisions of this Order.

The provisions of this section constitute an order pursuant to Rules 502(d) and (e) of the

Federal Rules of Evidence.

       IT IS SO ORDERED.

       Dated May 9, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge

WE SO MOVE                                          WE SO MOVE
and agree to abide by the                           and agree to abide by the
terms of this Order                                 terms of this Order


 /s/ Stephen Thornberry_______________             /s/ Jeannie M. DeVeney
 Stephen C. Thornberry                             Jeannie M. DeVeney, KS # 17445
 4550 Main Street, Suite 205                       LITTLER MENDELSON, P.C.
 Kansas City, Missouri 64111                       1201 Walnut Street, Suite 1450
 (816) 531-8383 telephone                          Kansas City, MO 64106
 (816) 531-8385 facsimile                          Telephone: (816) 627-4400
 steve@ThornberryBrown.com                         Facsimile: (816) 627-4444
                                                   jdeveney@littler.com
ATTORNEYS FOR PLAINTIFF
                                                   ATTORNEY FOR DEFENDANT

                                              10
                                   ATTACHMENT A

                            ACKNOWLEDGEMENT AND
                            AGREEMENT TO BE BOUND

               The undersigned hereby acknowledges that he/she has read the Protective

Order dated                 in the case captioned, Danny Hite v. Board of County

Commissioners of Johnson County, Kansas, Case No. 2:19-cv-02072-CM-JPO, and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the District

of Kansas in matters relating to this Protective Order and understands that the terms of the

Protective Order obligate him/her to use materials designated as Confidential Information

in accordance with the order solely for the purposes of the above-captioned action, and not

to disclose any such Confidential Information to any other person, firm, or concern, except

in accordance with the provision of the Protective Order.

       The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

       Name:

       Job Title:

       Employer:

       Business Address:



       Date:
                                                 Signature
                                            11
